DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment
This office action is responsive to the amendment filed on 2/25/21. As directed by the amendment: claims 1-2 and 5 have been amended, no claims have been canceled, and no new claims have been added. Thus, claims 1-6 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flanningan et al. (2005/0109343) in view of Burz et al. (2009/0032024) and Dym (2,108,256).
Regarding claim 1, in fig. 1-2 Flanningan discloses a respiratory protection composite facepiece comprising: a polymeric rigid facepiece body portion (16, [0040]) having a first surface (outer and upper left surface of 16 including dimples 36, or just outer surface 16) and a second surface (outer and upper right surface of 16 including dimples 36, or just inner surface 16); and a sealing facepiece element (14 [0030][0044]) chemically bonded to at least the first surface [0040], but is silent regarding that the sealing facepiece element is formed from thermosetting liquid silicone. However, Burz teaches that a sealing facepiece element is thermoset liquid silicone [0102] and is chemically bonded into a recess [0120] of a thermoplastic (polycarbonate [0103]) rigid facepiece [0111]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Flanningan’s seal material with a thermoset liquid silicone seal that interpenetrates the dimple recesses of Flannigan, as taught by .

Claims 6 and 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flanningan, Burz and Dym, as applied to claim 1 above, in further view of Gleason et al. (2001/0035188).
Regarding claim 6, the modified Flanningan is silent regarding a second element attached to at least one of the first surface and the second surface. However, Gleason teaches a second element (sealing gasket 14) that is directly attached to a thermoplastic member (22 [0031][0048]) to provide a seal between the thermoplastic polymer and a valve assembly 13. It would have been obvious to one of ordinary skill in 
Regarding claim 2, the modified Flanningan discloses that the polymeric rigid facepiece body portion comprises a thermoplastic polymer ([0040] Flanningan) and wherein the silicone sealing facepiece element (the silicone sealing facepiece element is chemically bonded to the polymeric rigid facepiece body portion, see rejection of claim 1) and the second silicone element are formed of a thermoset polymer (Burz [0102]) and the thermoset polymer chemically bonds directly onto the thermoplastic polymer ([0120][0111][0103] Burz).
Regarding claim 3, the modified Flanningan discloses that the polymeric rigid facepiece body portion further comprises an inhalation valve (30 [0033] Flanningan) and the second element that forms a gasket surrounding the inhalation valve (sealing gasket 14 surrounding valve assembly 13, Gleason).

Claims 6 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flanningan, Burz and Dym, as applied to claim 1 above, in further view of Paulson et al. (6,105,177). 
Regarding claim 6, the modified Flanningan discloses a second element (Flanningan, straps 26) attaches to at least one of the first surface or the second surface (Fig. 1, Flanningan), but is silent regarding that the second element is made of silicone. However, Paulson teaches a headgear strap 700 molded from liquid silicone elastomers (Col. 5, ll. 53-67) and attached to either a frame or attachment means. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Flanningan’s strap material with liquid silicone elastomer, as taught by Paulson, for the purpose of providing an alternate strap material having the predictable results of providing a strap around a user’s head to hold a mask to a user’s face. The modified Flanningan is silent regarding that the silicone strap is chemically bonded to at least one of the first surface or the second surface. However, Burz teaches a sealing facepiece element that is thermoset liquid silicone [0102] and is chemically bonded into a recess [0120] of a thermoplastic (polycarbonate [0103]) rigid facepiece [0111]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Flanningan’s strap attachment with a chemical bond, as taught by Burz, for the purpose of providing an alternate attachment having the predictable results of providing an attachment between the facepiece body and the strap.
.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns et al. (5,062,421) in view of Burz et al. (2009/0032024).
Regarding claim 5, in fig. 1-5 Burns discloses a respiratory protection composite facepiece comprising: a polymeric rigid facepiece body portion (20, Col. 3, ll. 66-Col. 4, ll. 4) having a first surface (outer surface of 20) and a second surface (inner surface 20) and an inhalation port (where filter cartridge 20 attaches to the mask); a sealing facepiece element (12, Col. 4, ll. 48-50) configured to form a seal between the polymeric rigid facepiece body portion and a user’s face (Col. 4, ll. 48-50) and formed from chemically bonded to at least the first surface (Col. 5, ll. 29-Col. 6, ll. 4) and forming a gasket about the inhalation port (Col. 3, ll. 3-17, Col. 4, ll. 66-Col. 5, ll. 35), but is silent regarding that the sealing facepiece element is a thermosetting liquid silicone. However, Burz teaches a sealing facepiece element that is thermoset liquid silicone [0102] and is chemically bonded into a recess [0120] of a thermoplastic (polycarbonate [0103]) rigid facepiece [0111]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Burns’s sealing facepiece element material with a thermoset liquid silicone, as taught by Burz, for the purpose of providing an alternate seal material having the predictable results of providing a seal between the rigid thermoplastic polymer and inhalation filter. The modified Burns . 

Response to Arguments
Applicant's arguments filed 2/25/21 have been fully considered but they are not persuasive with respect to claim 1. 
Applicant argues on pages 5-6 that the material of Dym does not interpenetrate the holes 76 to bond through the holes.
Examiner disagrees since Col. 5, ll. 4-34 explains that material 62 flows into holes 76 and looking at figure 10 of Dym shows that the material 62 of Dym does extend through the holes 76. 
Applicant’s arguments with respect to claim 5 have been considered but are moot because the new ground of rejection does not rely on the same rejection previously applied for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785